Beck, J.
1. Where, upon the trial of one charged with murder, the court instructs the jury, “To deliberately kill in revenge of a past injury, however heinous, after reason has had time to resume its sway, can not be justifiable,” and the jury returns a verdict finding the defendant guilty of voluntai'y manslaughter, such charge of the court is not error requiring the grant of a new trial, although the only evidence tending to show a past injury was that the deceased and accused had quarrelled about a woman a few minutes before the rencounter.
Submitted January 15,
Decided February 15, 1906.
Indictment for murder. Before Judge Roan. Fulton superior court. December 5, 1905.
Harvey Hill, for plaintiff in error.
Charles D. Hill, solicitor-general, contra.
2. There was no error harmful to the accused in any of the other charges complained of. The evidence authorized the verdict, and the court did not err in refusing to grant a new trial. '

Judgment affirmed.


All the Justices concur.